United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SAN FRANCISCO NATIONAL CEMETERY,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0819
Issued: March 17, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 7, 2018 appellant filed a timely appeal from a November 15, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to medical condition causally related
to the accepted factors of his federal employment.
FACTUAL HISTORY
On October 3, 2007 appellant, then a 30-year-old temporary cemetery caretaker, filed an
occupational disease claim (Form CA-2) for facial scarring and eye irritation, which he attributed
1

5 U.S.C. § 8101 et seq.

to factors of his federal employment. He identified February 7, 1977 as the date he first realized
his condition was employment related. A supervisor noted that appellant no longer worked for the
employing establishment, and that the cemetery, at which he worked, had been closed for over 10
years. She also noted that appellant first reported this condition on August 29, 2016. Appellant
signed the claim form on October 3, 2007. The supervisor signed the form on August 29, 2016.
In a statement dated November 27, 2015, appellant explained that he worked for the
employing establishment after being discharged from the United States Navy. He related that on
September 23, 1977 he was using a chemical to clean headstones without proper protection and
sustained an injury to his face and beard which left him disfigured. Appellant noted that he then
went to an employing establishment hospital for treatment, but that it took years for the infections
to show any proof of damage. He indicated that he initially claimed service-connected disability
benefits from the employing establishment for this condition, but his claim was denied as the injury
was not service related.2
In a development letter dated September 13, 2016, OWCP informed appellant that the
evidence submitted was insufficient to support his claim. It advised him of the type of factual and
medical evidence needed and provided a questionnaire for his completion. OWCP afforded
appellant 30 days to submit the necessary evidence.
In response to OWCP’s development questionnaire, appellant described the claimed injury,
asserting that the toxic solution used to clean headstones contained calcium hypochlorite which
splashed on his face and into his eyes. He maintained that he continued to work after the incident.
Appellant reiterated that he became disfigured and was undergoing constant treatment.
Medical evidence submitted included a February 7, 1977 report in which Dr. E. Kaczynski,
a Board-certified ophthalmologist noted seeing appellant. Dr. Kaczynski reported a history that
appellant had been using calcium hypochlorite to clean headstones for several weeks, and that the
fumes had irritated his eyes to the point that he felt that they were swollen. He examined
appellant’s eyes and indicated that calcium salts irritated his eyes.
An undated employee health record form noted that appellant’s left eyelid was swollen.
Appellant related that he had been exposed to gasoline on February 16, 1977, which irritated his
eyes.
In a February 16, 1977 progress note, a physician with an illegible signature noted that
appellant had splashed gasoline in his left eye, had then immediately washed his eyes and face,
and was seen by an emergency room physician. The physician reported that appellant was
currently asymptomatic and did not swallow any gasoline. The physician administered saline,
advised that there was no evidence of a significant trauma due to a chemical injury, and noted that,
after consulting with Dr. Kaczynski, following additional testing, appellant could return to work.

2
A September 24, 1977 claim form indicates that appellant was in the military from November 25, 1974 through
October 7, 1977 and was employed at the employing establishment from October 8, 1976 to September 24, 1977.

2

An undated clinical record with an illegible signature noted that appellant had facial
irritation from shaving and had a chemical burn in 1977. The provider advised that appellant
should not shave his face and listed appellant’s diagnoses as “N/A.”
A December 11, 1991 treatment note with an illegible signature indicated that appellant
had been exposed to a solvent 15 years prior. Pseudofolliculitis barbae was diagnosed. On
January 21, 1992 the same provider reiterated this diagnosis. An August 23, 2007 treatment note
from the same medical group noted that appellant reported stinging and a rash, and that he was
using alcohol to relieve itching.
By report dated September 29, 2005, Dr. Gergana Gallacher, a Board-certified
dermatologist, noted appellant’s complaints of an asymptomatic eruption on the beard area of the
face for the past six months. She described examination findings of deep-seated inflammatory
papules in appellant’s beard distribution only. Dr. Gallacher diagnosed pseudofolliculitis.
In a letter dated January 13, 2017, OWCP requested that the employing establishment
provide information regarding appellant’s exposure history.
By correspondence dated January 31, 2017, the employing establishment controverted
appellant’s claim, asserting that the claim had not been timely filed. It reported that, after
appellant’s claim for service-connected benefits was denied, he filed a claim for FECA
compensation, and noted that he had a history of skin disorders, including service-connected
folliculitis keloidalis.
The employing establishment forwarded a notification of personnel action (Form SF-50)
dated October 18, 1976. This indicated that appellant had been granted a temporary appointment
as a cemetery caretaker that day, not to exceed September 24, 1977. An SF-50 dated
September 24, 1977 indicated that appellant had been terminated, effective September 24, 1977,
at the expiration of his appointment.
On February 8, 2017 OWCP received an undated statement from appellant in which he
described his usual job duties as a cemetery caretaker.
By decision dated February 23, 2017, OWCP denied appellant’s claim. It found that he
had timely filed a claim, but that he had submitted insufficient medical evidence to adequately
explain how the diagnosed pseudofolliculitis barbae and swollen eyelid(s) were caused by the
accepted factors of his federal employment.
On March 7, 2017 appellant requested reconsideration. He resubmitted the December 11,
1991 and January 21, 1992 treatment notes previously of record. A note dated November 2, 1995
with an illegible signature included complaints of a left thigh lesion and groin eruption.
By decision dated June 7, 2017, OWCP denied modification of its February 23, 2017
decision. It found that it could not determine if the evidence appellant submitted was completed
by a physician, and furthermore, that the evidence did not contain medical rationale explaining the
connection between appellant’s diagnosed conditions and the accepted factors of his federal
employment.
3

On August 17, 2017 appellant requested reconsideration. With his request, he submitted
an August 8, 2017 urgent care clinic report in which Dr. Jirayr Roubinian, who practices
emergency medicine, noted complaints of a skin disorder following chemical exposure in the past,
which appellant related, occurred while working as a cemetery caretaker. Appellant reported a
history that on February 7, 1977 his face was exposed to a calcium hypochlorite solution and that
on February 16, 1977 his face was exposed to gasoline, and these exposures caused the
development of highly pruritic, hyperpigmented follicular pustules and papules of the lower face
and neck. Dr. Roubinian described appellant’s treatment for these conditions and indicated that,
because shaving caused a persistent inflammatory response, appellant had to grow a beard. He
noted that a biopsy by Dr. Gallacher had revealed acute and chronic perifollicular inflammation
consistent with pseudofolliculitis. On examination Dr. Roubinian noted punctate keloidal
folliculitis, with no pustular eruption. He diagnosed pseudofolliculitis barbae and folliculitis
keloidalis.
By decision dated November 15, 2017, OWCP denied modification of its June 7, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time and place, and in the manner alleged. Second, the employee
must submit evidence to establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.7 Rationalized medical opinion evidence is
medical evidence that includes a physician’s rationalized opinion on whether there is a causal
relationship between the employee’s diagnosed condition and compensable employment factors.8
3

Supra note 1.

4

D.J., Docket No. 19-1301 (issued January 29, 2020); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Id.

6

F.H., Docket No. 18-0869 (issued January 29, 2020).

7

T.H., Docket No. 19-0599 (issued January 28, 2020).

8

K.C., Docket No. 18-0529 (issued January 21, 2020).

4

The opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted factors of his federal employment.
Appellant alleged that he sustained pseudofolliculitis barbae and swollen eyelids due to
exposure to calcium hypochlorite and gasoline in the course of his employment in 1977. The
Board finds that he has not met his burden of proof to establish that these conditions were either
caused or aggravated by factors of his federal employment.
A report that is unsigned or bears an illegible signature lacks proper identification and
cannot be considered probative medical evidence as the author cannot be identified as a
physician.10 As such, the medical reports and notes containing illegible signatures dated from
February 16, 1977 to October 27, 2008 and the undated reports with illegible signatures are not
probative medical evidence in support of appellant’s claim.
In her September 29, 2005 report, Dr. Gallacher noted appellant’s complaints of an
asymptomatic eruption on the face that occurred over the past six months. She diagnosed
pseudofolliculitis. However, Dr. Gallacher’s report did not contain an opinion as to the cause of
this condition and did not identify any specific employment factors related to this diagnosis.
Medical evidence offering no opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.11 As such, her September 29, 2005 report is
not sufficient to satisfy appellant’s burden of proof on causal relationship.
In a report dated February 7, 1977, Dr. Kaczynski noted that appellant had been using
calcium hypochlorite to clean headstones, and that the fumes had irritated his eyes to the point that
he felt that they were swollen. He examined appellant’s eyes and gave appellant a note that
calcium salts were irritating them. While this report is relevant to appellant’s condition in 1977,
it is of diminished probative value regarding his later skin condition diagnoses. There is no
medical evidence, signed or unsigned, regarding a skin condition until 1991, 14 years after the
claimed exposure.
On August 8, 2017 Dr. Roubinian repeated appellant’s history of exposures to chemicals
at work in 1977 and noted that appellant later developed highly pruritic, hyperpigmented follicular
postumes and papules of the lower face and neck.
While Dr. Roubinian diagnosed
pseudofolliculitis barbae and folliculitis keloidalis, he merely repeated the history of injury as
9

D.J., supra note 4.

10

See I.M., Docket No. 19-1038 (issued January 23, 2020); Thomas L. Agee, 56 ECAB 465, 468 (2005).

11
L.C., Docket No. 19-1301 (issued January 29, 2010); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018). .

5

reported by appellant without providing a rationalized opinions, based on a complete medical and
factual background, regarding whether appellant’s conditions are work related.12 As he provided
no opinion on causal relationship, his report is of no probative value and is insufficient to establish
appellant’s claim.13
As the medical evidence of record is insufficient to establish that appellant’s diagnosed
conditions were causally related to the accepted factors of his federal employment, the Board finds
that he has not met his burden of proof to establish this claim.
Appellant may submit new evidence or argument as part of a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted factors of his federal employment.

12

See D.J., supra note 5. .

13

See supra note 13.

6

ORDER
IT IS HEREBY ORDERED THAT the November 15, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

